Citation Nr: 0417233	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-12 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
removal of ganglion cyst, right wrist, with radial nerve 
palsy, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 



INTRODUCTION

The veteran had active service from September 1986 to May 
1994.

Initially, the Board of Veterans' Appeals (Board) notes that 
the claims on appeal previously included entitlement to 
service connection for right and left knee disorders and a 
compensable rating for status post removal of ganglion cyst, 
right wrist, with radial nerve palsy.  Thereafter, a March 
2004 rating decision granted service connection for right and 
left knee disorders, and increased the rating for status post 
removal of ganglion cyst, right wrist, with radial nerve 
palsy to 10 percent, effective from August 2000.  The veteran 
has continued his appeal as to the rating for the residuals 
of his ganglion cyst.  He has also continued his appeal as to 
the denial of his claim for service connection for an 
acquired psychiatric disorder, to include bipolar disorder.


FINDINGS OF FACT

1.  The veteran's bipolar disorder is related to active 
service.

2.  The veteran's status post removal of ganglion cyst, right 
wrist, with radial nerve palsy is manifested by symptoms in 
an unexceptional disability picture that does not approximate 
more than some limitation of motion with pain.


CONCLUSIONS OF LAW

1.  The veteran's bipolar disorder was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  The schedular criteria for an evaluation in excess of 10 
percent for status post removal of ganglion cyst, right 
wrist, with radial nerve palsy have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5215, 4.124a, Diagnostic Code 8514 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that this matter has already 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  The veteran was 
furnished with notice of what was needed to substantiate his 
claim and the respective obligations of the Department of 
Veterans Affairs (VA) and the veteran to obtain that evidence 
in correspondence dated in February 2001, the July 2001 
rating action, the July 2002 statement of the case, the 
Board's remand of August 2003, and the March 2004 rating 
action.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Moreover, the veteran has been provided with the applicable 
law and regulations, there is no indication that there are 
any outstanding pertinent records that are not in the record 
or sufficiently addressed by documents in the claims file, 
and to the extent the Board has established service 
connection for a bipolar disorder, any failure to develop the 
claim for service connection for an acquired psychiatric 
disorder cannot be considered prejudicial to the veteran.  

While the February 2001 VCAA notice letter that was provided 
to the veteran did not request that the veteran "provide any 
evidence in the claimant's possession that pertains to the 
claim" pursuant to 38 C.F.R. § 3.159(b)(1) (2003), as 
demonstrated by the foregoing communications from the 
regional office (RO) and the Board, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In this case, because all of the content 
requirements of a VCAA notice have been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

The Board additionally notes that the record contains 
multiple VA examination reports and numerous VA outpatient 
records that further enable the Board to properly assess the 
severity of the veteran's service-connected right wrist 
disability.  Thus, based on all of the foregoing, the Board 
finds that remand of this matter for further notice and/or 
development under the guidelines of the VCAA would be an 
unnecessary waste of appellate time and resources.


I.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder, to include Bipolar Disorder

Background

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service medical records do not reflect complaints, findings 
or diagnoses of an acquired psychiatric disorder.

In a claim filed in November 2000, the veteran requested 
service connection for a bipolar disorder, noting that during 
the military, he had been treated for stress on an 
intermittent basis.  Since leaving the military, he continued 
to experience the same symptoms and there was a diagnosis of 
bipolar disorder.

Pertinent VA outpatient records were received in December 
2000 for the period of October 1995 to November 2000.  In 
October 1995, a VA evaluation revealed an assessment that 
noted issues with anger.  Another evaluation in November 
1995, noted that the veteran had problems with anger and 
violence toward his spouse, and that he was loud and 
aggressive with others.  In February 1996, the veteran 
reported that he had been under a lot of stress while 
assigned to duty involving Patriot missiles while in the 
Persian Gulf.  The stress level worsened when he returned to 
the United States, and he repeatedly got into arguments with 
supervisors.  In October 2000, bipolar disorder type II was 
considered as a possible diagnosis.

VA outpatient records from April 2001, August 2001, September 
2002, and October 2002, reflect that the veteran continued to 
complain of mood swings with irritability, and the diagnosis 
included bipolar disorder type II.

At the veteran's personal hearing in November 2002, he 
testified that he began to undergo stress in the military in 
1986 and that his symptoms of anger were first diagnosed as 
related to stress in January 1995 (transcript (T.) at pp. 1-
5).

At the veteran's hearing before the Board in April 2003, the 
veteran noted several episodes where he was treated for 
stress-related episodes in service and that these symptoms 
were not diagnosed as related to psychiatric disability until 
1995 (T. at pp. 6-9).

VA mental disorders examination in January 2004 revealed that 
the veteran again noted receiving treatment for stress on two 
occasions while stationed in Saudi Arabia in 1991.  He 
further noted that he had had severe problems with anger 
since his departure from the military and noted that the 
problems began while he was in Saudi Arabia.  The Axis I 
diagnosis was bipolar disorder, not otherwise specified.  The 
examiner opined that it was as likely as not that the veteran 
first experienced manic symptoms related to bipolar disorder 
while serving in the military.  He also noted that it was 
common to have early emergence of symptoms with lengthy 
periods of effective functioning between bouts of mania or 
depression, and the cycle of symptoms tended to occur closer 
together in time as the individual aged.



Analysis

The Board has reviewed the evidence of record and first notes 
that it substantiates the existence of the acquired 
psychiatric disorder of bipolar disorder.  However, while the 
RO also conceded the existence of such disability, it did not 
find that service connection was warranted since there was no 
medical evidence to show that the veteran was treated for 
manic symptoms in service, and the opinion of the January 
2004 VA examiner was not of sufficient value, since it was 
based on the veteran's report and not supported by the 
evidence of record.

In regards to the RO's assessment of the value of the opinion 
of the VA examiner, while the Board appreciates that the 
opinion was clearly based in large part on the statements of 
the veteran, the Board cannot conclude that it is entirely 
based on the veteran's statements.  More specifically, the 
examiner's opinion linking the veteran's bipolar disorder to 
military service was also apparently based on the progressive 
nature of the condition.  

Moreover, the January 2004 VA examiner's opinion linking the 
veteran's bipolar disorder to active service is not 
contradicted by another medical opinion.

Accordingly, giving the veteran the benefit of the doubt, the 
Board finds that the diagnosis of bipolar disorder has been 
related by competent evidence to service, and that service 
connection for such disability is warranted.


II.  Entitlement to a Rating in Excess of 10 percent for 
Status Post Removal of Ganglion Cyst, Right Wrist, with 
Radial Nerve Palsy

Background

Service connection for the veteran's right wrist disorder was 
granted by an October 1995 rating decision with a 
noncompensable rating assigned, effective from September 
1995.  The RO noted at this time that the veteran's scar from 
an in-service surgery to remove a right ganglion cyst was 
found to be asymptomatic.

The veteran filed the subject claim for an increased rating 
for this disorder in August 2000.  

VA joints examination in December 2000 revealed the veteran's 
complaint that his daily activities were affected by his 
right wrist as it was his dominant hand (this contradicts 
service medical records which reflect that the veteran was 
left-handed).  Physical examination of the right wrist and 
hand revealed no obvious swelling or effusion of the right 
wrist, and an old surgical scar was found to be well-healed.  
Dorsiflexion of the right wrist was to 70 degrees with only 
tenderness on the internal aspect of the scar.  Right wrist 
palmar flexion was to 80 degrees with only tenderness on the 
internal aspect of this surgical scar.  Right arm and hand 
strength were 5/5.  The reflexes were 2/4.  There was no 
muscle wasting or sensory deficit and the veteran could flex 
the tips of his fingers to the palmar surface and oppose the 
tips of his fingers to the tip of his thumb without any 
difficulty.  X-rays revealed negative findings.  The 
diagnosis was residuals of ganglion cyst removal of the right 
hand, found, and right radial nerve palsy secondary to scar, 
not found.

April 2001 VA X-rays were interpreted to reveal no 
significant abnormality of the right hand or wrist.

At the veteran's hearing in November 2002, the veteran 
testified that he did not know how some of his records 
indicated that he was left handed, and that with use, his 
right hand would swell, and get numb (T. at pp. 8-9).  

At the veteran's hearing before the Board in April 2003, the 
veteran testified that the scar tissue from his in-service 
surgery irritated the nerves in his right wrist with use, and 
this caused swelling, numbness, loss of strength in the hand, 
and the loss of some sensation in the area of the scar.  

VA joints examination in February 2004 revealed that the 
veteran continued to complain of symptoms related to the 
radial nerve such as swelling with use.  Physical examination 
revealed a four and one-half inch incisional scar that was 
nontender to palpation and there was a bogginess over the 
right dorsal wrist.  There was decreased sensation around the 
incisional scar.  There was 28 degrees of volar flexion on 
the right compared to 60 degrees on the left, and 63 degrees 
of dorsiflexion on the right compared to 61 degrees on the 
left.  There was 20 degrees of radial deviation on the right 
compared to 54 degrees on the left, 2 degrees of ulnar 
deviation compared with 24 degrees on the left, 45 degrees of 
supination on the right compared to 78 degrees on the left, 
and 90 degrees of pronation bilaterally.  The motor and 
sensory examination of the radial nerve on the right was 
completely intact except for the peri-incisional numbness 
mentioned above.  X-rays of the wrist were interpreted to 
reveal minimal degenerative changes only.  

The diagnosis included extreme wrist arthrofibrosis, status 
post ganglion cyst excision and posterior interosseous nerve 
exploration and intact radial nerve function.  The examiner 
commented that it was clear that the veteran's right wrist 
diagnoses were related to his active service.  It was also 
evident that his transient radial nerve palsy had completely 
resolved.  The veteran's lack of range of motion was found to 
be due to his postsurgical complication from his wrist 
surgery.


Rating Criteria and Analysis

Full forearm pronation is from 0 to 80 degrees and full 
forearm supination is from 0 to 85 degrees.  38 C.F.R. § 
4.71, Plate I (2003).  Limitation of flexion of either the 
major or minor forearm to 100 degrees warrants a 10 percent 
evaluation; limitation of flexion of either forearm to 90 
degrees warrants a 20 percent evaluation; limitation of 
flexion of the minor forearm to 70 degrees warrants a 20 
percent evaluation; limitation of flexion of the minor 
forearm to 55 degrees warrants a 30 percent evaluation; and 
limitation of flexion of the minor forearm to 45 degrees 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206 (2003).

Limitation of extension of either the major or minor forearm 
to 45 or 60 degrees warrants a 10 percent evaluation; 
limitation of extension of either forearm to 75 degrees 
warrants a 20 percent evaluation; limitation of extension of 
the minor forearm to 90 degrees warrants a 20 percent 
evaluation; limitation of extension of the minor forearm to 
100 degrees warrants a 30 percent evaluation; and limitation 
of extension of the major forearm to 110 degrees warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5207 (2003).

Nonunion of the radius and ulna, with a flail false joint, 
warrants a 40 percent evaluation when the minor upper 
extremity is involved. 38 C.F.R. 4.71a, Diagnostic Code 5210 
(2003).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5211, a 10 percent 
evaluation is warranted for nonunion of the ulna with bad 
alignment.  A 20 percent evaluation requires nonunion of the 
ulna of the major or minor upper extremity in the lower half.  
A 20 percent evaluation requires nonunion in the upper half 
of the minor extremity with false movement and without loss 
of bone substance or deformity, and a 30 percent evaluation 
requires loss of bone substance (1 inch (2.5 centimeters) or 
more) and marked deformity.  38 C.F.R. Part 4, Diagnostic 
Code 5211 (2003).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5212 (2003), a 10 
percent evaluation is warranted for nonunion of the radius 
with bad alignment.  A 20 percent evaluation requires 
nonunion of the radius of the major or minor upper extremity 
in the upper half.  A 20 percent evaluation is also provided 
for nonunion in the lower half with false movement and 
without loss of bone substance.  A 30 percent evaluation 
requires nonunion in the lower half with false movement with 
loss of bone substance or deformity.  38 C.F.R. Part 4, 
Diagnostic Code 5212.

Limitation of supination of either forearm to 30 degrees or 
less warrants a 10 percent evaluation.  Limitation of 
pronation of the forearm of the minor upper extremity 
warrants a 20 percent evaluation if motion is lost beyond the 
last quarter of the arc and the hand does not approach full 
pronation.  Bone fusion with loss of supination and pronation 
of the forearm of the minor upper extremity warrants a 20 
percent evaluation if the hand is fixed in full pronation, 
near the middle of the arc or in moderate pronation.  A 30 
percent evaluation requires that the minor hand be fixed in 
hyperpronation or supination.  38 C.F.R. 4.71a, Diagnostic 
Code 5213 (2003).

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5215 (2003).

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2003).  
While there were recent X-ray findings of minimal 
degenerative changes in the right wrist, there was no 
diagnosis of degenerative arthritis.  Thus, the diagnostic 
criteria for arthritis are not for consideration.  The Board 
notes, however, that even if it were to consider such codes, 
since they are based on loss of motion and the veteran does 
not have compensable loss of motion of the right wrist, such 
codes would not provide a basis for an evaluation in excess 
of the currently assigned 10 percent rating for loss of 
motion with pain.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that when a 
Diagnostic Code provides for compensation based solely upon 
the veteran's limitation of motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

With respect to the veteran's service-connected right wrist 
disability, the Board again notes that the RO determined in 
March 2004 that the veteran's noncompensable limitation of 
motion in the right wrist with pain and/or weakness justified 
a 10 percent rating, and thus, functional loss due to pain 
under 38 C.F.R. § 4.40 and 4.45 already form the basis for 
the currently assigned rating and cannot by themselves 
justify an even higher rating.  

The Board also notes that there is no evidence of nonunion of 
the radius and/or ulna, and thus, a rating in excess of 10 
percent is not available under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5210, 5211, or 5212.  38 C.F.R. § 4.71a, Diagnostic 
Code 5213 (2003) would also not provide any basis for a 
higher rating as even a 10 percent rating requires supination 
to be limited to less than 30 degrees, and the evidence does 
not substantiate even the threshold limitation required for a 
compensable rating under this diagnostic code.

In addition, while a higher rating might be available in the 
event the evidence demonstrated right wrist ankylosis, since 
there is no medical evidence of ankylosis, the criteria 
related to such symptoms do not provide a potential basis for 
an increased rating.  38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2003).  Consequently, the Board finds that an increased 
rating for the veteran's right wrist disorder pursuant to the 
rating criteria applicable to musculoskeletal disability of 
the wrist is not warranted.

The Board also notes that the evidence of record does not 
show that any scar on the veteran's right wrist is painful or 
tender on objective demonstration, as distinguished from the 
pain and/or weakness on motion of the wrist that is part and 
parcel of the existing service-connected right wrist 
evaluation.  Accordingly, the veteran is also not entitled to 
a separate compensable evaluation for his surgical scar under 
the holding in Esteban v. Brown, 6 Vet. App. 259 (1994).

Finally, the Board has also considered entitlement to a 
higher rating for the veteran's service-connected right wrist 
disabilities under 38 C.F.R. § 3.321 (2003).  However, the 
Board cannot conclude that the disability picture as to these 
disabilities has been so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with his employment, as to prevent the use of 
the regular rating criteria.


ORDER

The claim for service connection for bipolar disorder is 
granted.

The claim for a rating in excess of 10 percent for the 
veteran's status post removal of ganglion cyst, right wrist, 
with radial nerve palsy is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



